DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “601”, “602”, “603” and “604” (see figures 16A to 17C).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification
The disclosure filed on 09/29/2020 is accepted by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 20 does not belong to one of the four categories of: a process, machine, manufacture, or composition of matter.
Regarding claim 20, claim 20 is claiming a computer program and computer programs per se are non-statutory subject of matter. Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and 
See specification paragraph [0023] that specifically indicates that “The computer program product may be a software installation package, and when the method provided in any one of the first aspect or the possible implementations of the first aspect needs to be used, the computer program product may be downloaded, and the computer program product maybe executed on a computing device” and paragraph [0106] “All or some of the foregoing embodiments may be implemented by software, hardware, firmware, or any combination thereof. When software is used to implement the embodiments, the embodiments may be implemented completely or partially in a form of a computer program product. The computer program product includes one or more computer instructions. When the computer program instructions are loaded and executed on the computer, the procedure or functions according to the embodiments of the present disclosure are all or partially generated. The computer may be a general-purpose computer, a dedicated computer, a computer network, or another programmable apparatus. The computer instructions may be stored in a computer-readable storage medium or may be transmitted from a computer-readable storage medium to another computer-readable storage medium.”.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-19 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, obtaining a system parameter comprising at least one of a receptive field of a backbone network of an object detection model, a first size of a training image, a second size of a to-be-detected object in the training image, a training computing capability, or a complexity of the to-be-detected object, determining a configuration parameter of i variable convolution networks based on the system parameter, wherein the configuration parameter comprises at least one of a quantity of the i variable convolution networks, a quantity Li of variable convolution layers comprised in an ith variable convolution network, a sliding span of a first convolution core of the ith variable convolution network, a maximum offset distance, or a third size of the first convolution core, and wherein both i and Li are integers greater than zero, establishing the backbone network based on a training image, establishing the i variable convolution networks based on a feature map of the backbone network and the configuration parameter, an offset distance does not exceed the maximum offset distance when a second convolution core of each of the variable convolution networks performs a convolution, inputting features of the i variable convolution networks into a classifier of the object detection model to obtain a to-be-detected object in the training image, comparing the to-be-detected object from the classifier and a prior result of the training image to obtain a comparison result and activating, based on the comparison result, at least one of a model parameter of a third convolution core of the backbone network, .

    PNG
    media_image1.png
    643
    473
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dang (US 10769532 B2) discloses network rating prediction engine.
Appalaraju (US 10467526 B1) discloses artificial intelligence system for image similarity analysis using optimized image pair selection and multi-scale convolutional neural networks.
Zhang (US 10438112 B2) discloses method and apparatus of learning neural network via hierarchical ensemble learning.
Ji (US 10417525 B2) discloses object recognition with reduced neural network weight precision.
Wshah (US 10303977 B2) discloses system and method for expanding and training convolutional neural networks for large size input images.
Chen (US 10296813 B2) discloses training method and apparatus for neural network for image recognition.
Kim (US 10102444 B2) discloses object recognition method and apparatus based on weakly supervised learning.
Bai (US 9977997 B2) discloses training method and apparatus for convolutional neural network model.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/Primary Examiner, Art Unit 2636